Each of three husbands, debtors of plaintiff, on the same day, through a third party, caused certain land *Page 445 
theretofore owned by him to be conveyed to himself and wife as tenants by the entireties. Only a nominal consideration was recited. The decree set aside the conveyances as having been made in fraud of creditors. As to two of the conveyances, the parties affected have appealed; as to the third, there is no appeal. The bill charged, and the learned chancellor found, that the conveyances had been made, as stated in the 13th finding of fact, "for the purpose of defrauding the plaintiff bank in its attempt to collect the moneys due." Section 7 of the Act of May 21, 1921, P. L. 1045, 39 PS section 357, provides: "Every conveyance made and every obligation incurred with actual intent, as distinguished from intent presumed in law, to hinder, delay, or defraud either present or future creditors, is fraudulent as to both present and future creditors." See Queen-Favorite B.  L. Ass'n v. Burstein,310 Pa. 219, 165 A. 13; Iscovitz v. Filderman, 334 Pa. 585, 589,6 A.2d 270; Ferguson v. Jack, 339 Pa. 166, 14 A.2d 74.
The assignments of error are to the refusal to sustain exceptions to several of the findings of fact, to conclusions of law based on the findings, and to the decree. The principal contention is that the evidence offered on behalf of appellants should have been accepted as true and plaintiff's evidence rejected. The answer to this contention appears in the opinion filed below: "We are frank to say that, after hearing the witnesses, observing their manner and investigating the whole history of this transaction, when matters of fact were in dispute, this Court did not place any reliance on the testimony of these witnesses, and the believable testimony in the record fully supports the findings of the Court both upon all findings of fact and conclusions of law." As there is evidence to support the findings, approved by the court in banc, we, of course, accept them: Malanchuk v. St. Mary's Church, 336 Pa. 385,396, 9 A.2d 350; Glenn v. Trees, 276 Pa. 165, 168,120 A. 109. On the facts found, the appeals fail.
Decree affirmed at appellants' cost. *Page 446